On Application for a Rehearing.
Poché, J.
Appellee complains that the reasons given in our opinion do not justify our decree, and points to the expression of opinion that the “judgment should be received as prima facie evidence,” as unjusti*889fiable oil an issue of no cause of action. Our intention was and is to recognize the judgment of the Tennessee Court, as a sufficient and valid cause of action, and have amended the opinion so as to exclude the possibility of any other conclusion.
Beh earing refused.